IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 3, 2008
                                     No. 07-60798
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




HINMAR JAVIER BARRERA-ROSALES,

                                                  Petitioner,

v.

MICHAEL B. MUKASEY,
U.S. Attorney General,

                                                  Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A97 312 045




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Hinmar Barrera-Rosales, an illegal alien, petitions for review of an order


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60798

of the Board of Immigration Appeals (“BIA”) denying his application for asylum
and withholding of removal. In his appeal to the BIA, Barrera-Rosales failed to
challenge the determination of the immigration judge (“IJ”) that he was not en-
titled to asylum as a matter of discretion.
      Judicial review of a final removal order may be had only if “the alien has
exhausted all administrative remedies available to the alien as of right.”
8 U.S.C. § 1252(d)(1). Because exhaustion is statutorily required, the failure to
exhaust an issue before the BIA is a jurisdictional bar to this court’s considera-
tion of the issue. Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      To prevail on his asylum claim, Barrera-Rosales must show that the BIA
erred in affirming (1) the IJ’s determination regarding statutory eligibility for
asylum and (2) the determination that he was not entitled to asylum as a matter
of discretion. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). Because
Barrera-Rosales did not challenge the discretionary denial of asylum in his ap-
peal to the BIA, he has not exhausted that issue, and we lack jurisdiction to con-
sider it. See id.
      Barrera’s withholding-of-removal claim also fails. He argues that he is eli-
gible for withholding of removal because he experienced past persecution and
has a well-founded fear of future persecution based on his membership in a par-
ticular social group. Under the substantial-evidence standard, this court will af-
firm the BIA’s decision unless the evidence compels a contrary conclusion. Ozde-
mir v. INS, 46 F.3d 6, 8 (5th Cir. 1994). “The applicant has the burden of show-
ing that the evidence is so compelling that no reasonable factfinder could reach
a contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
The record does not compel a conclusion contrary to the BIA’s finding that Bar-
rera did not demonstrate past persecution or a well-founded fear of future perse-
cution on account of his membership in a particular social group. See id.
      For the forgoing reasons, the petition for review is DENIED.



                                        2